Exhibit 23.2 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on FormS-8 of our report dated June 8, 2006, relating to the balance sheet of Dematco Limited (A Development Stage Company) as of December 31, 2005, and the related statements of operations, stockholders’ equity and cash flows for the year ended December 31, 2005, appearing in the Company’s Annual Report on Form 10-KSB for the year ended May 31, 2007. /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada March 19, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
